Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends on canceled  claim 3.  For purposes of compact prosecution, the Examiner assumes that claim 5 depends on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12 and 14-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter added by amendment is “the radio link quality information is reported on a per-logical-channel basis,” since cited sections lines 12-23 of page 3 and lines 6-14 of page 9 of the specification do not teach that the radio link quality information is reported on a “per-logical-channel basis.”  Further, sections lines 6-12 of page 8 and lines 23-24 of page 9 of the specification describe radio link quality on a “per channel” basis.  Thus, it is not clear that the original disclosure supports radio link quality reported on a “per-logical-channel basis.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 1081224 in view of Gerkis (US 2018/0310316 A1). Patented claimed subject matter does not teach the radio link quality information is reported on a per-logical-channel basis.  In the same field of wireless data communication, Gerkis teaches to process data flows on a per logical channel basis for the advantage that it allows network resources to be used efficiently to provide QoS on a per data flow basis and to support QoS services over a wireless link (paragraphs 0071-0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to process the data flow in ZTE on a per-logical-channel basis as taught by Gerkis for the advantage of efficiently using the network resources as taught by Gerkis.  For example, instant application claim 1 is mapped to patent claim 1 below.


Instant claims
Patent 10812224
1. A method, in one or more network nodes of a wireless communication system, the method comprising: 




receiving radio link quality information  (radio link quality information is anticipated by feedback information for the reason that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide radio link quality information as feedback information since the radio quality measured at the reception end are communicated back to the transmission end for evaluation of the transmission end parameters) from at least one of two or more distributed transmission units (DUs) simultaneously serving a user equipment (UE), wherein the radio link quality information is reported on a per-logical-channel basis (Gerkis teaches to process the data flow in a per-logical-channel basis on paragraphs 0071-0072); and

 determining, based on the radio link quality information, whether to activate data duplication (DD) for transmissions to the UE.


1. A method, in one or more network nodes of a wireless communication system, for controlling the use of data duplication (DD) for a user equipment (UE) simultaneously served by two or more distributed transmission units (DUs), the method comprising: 

receiving, from one or more of the DUs, feedback information; and 
















determining, based on the feedback information, whether to activate DD for transmissions to the UE.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claim(s)  1, 2, 6, 8, 10, 11, 12, 16, 18 and 20    is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE R3-174408 (‘Consideration on the activation or deactivation of duplication’, 27 Nov-1 Dec 2017) in view of Gerkis (US 2018/0310316 A1).
As in independent claims 1 and 11 (see mapping below), ZTE teaches the inter-DU intra-CU duplication where the CU makes the final decision on activating duplication based on received measurement reports (i.e. radio link quality information) from multiple DUs (Observation 3 on page 1).  ZTE does not teach that the radio link quality information is reported on a per-logical-channel basis.  In the same field of wireless data communication, Gerkis teaches to process data flows on a per logical channel basis for the advantage that it allows network resources to be used efficiently to provide QoS on a per data flow basis and to support QoS services over a wireless link (paragraphs 0071-0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to process the data flow in ZTE on a per-logical-channel basis as taught by Gerkis for the advantage of efficiently using the network resources as taught by Gerkis.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method, in one or more network nodes of a wireless communication system (ZTE R3-174408) , the method comprising: 
receiving radio link quality information from at least one of two or more distributed transmission units (DUs) simultaneously serving a user equipment (UE) (ZTE, Inter-DU intra-CU duplication where the CU makes the final decision on duplication activation based on received measurement reports from multiple DUs (Observation 3 on page 1), where measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)) , wherein the radio link quality information is reported on a per-logical-channel basis (Gerkis teaches to process the data flows in a per-logical-channel basis in paragraphs 0071-0072 such that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the measurement reports in ZTE would have been on a per-logical-channel basis)  ; and 
determining, based on the radio link quality information, whether to activate data duplication (DD) for transmissions to the UE (ZTE, CU makes the final decision on duplication activation based on the measurement reports in Observation 3, page 1).

2. The method of claim 1, wherein the radio link quality information comprises and the determining is based on any one or more of: 
a Signal to Noise Ratio (SNR) for a link between the UE and the respective DU; 
a Channel Quality Indicator (CQI) for a link between the UE and the respective DU; 
a Reference Signal Received Power (RSRP) for a link between the UE and the respective DU; 
a Reference Signal Received Quality (RSRQ) for a link between the UE and the respective DU; and 
an average Receive Signal Strength Indicator (RSSI) for a link between the UE and the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)) .

6. The method of claim 1, wherein the radio link quality information comprises hybrid automatic-repeat-request (HARQ) information and/or retransmission information for the respective DU, and the determining is based on the HARQ information and/or retransmission information for the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)).

8. The method of claim 1, wherein the radio link quality information comprises packet loss information for the respective DU, and the determining is based on the packet loss information for the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1), where the ACK/NACK ratios provide packet loss information since a NACK indicates a lost packet).

10. The method of claim 1, wherein the method further comprises activating DD for transmissions to the UE via the two or more DUs, by sending one or more configuration messages to the UE to indicate that DD is active (ZTE, DU sends MAC CE to inform UE of duplication activation in step3 on page 2).

11. One or more network nodes of a wireless communication system (ZTE R3-174408), the one or more network nodes comprising: 
communication circuitry; and 
processing circuitry operatively associated with the communication circuitry and configured to: 
receive radio link quality information from at least one of two or more distributed transmission units (DUs) simultaneously serving a user equipment (UE) (ZTE , Inter-DU intra-CU duplication where the CU makes the final decision on duplication activation based on received measurement reports from multiple DUs (Observation 3 on page 1), where measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)) , wherein the radio link quality information is reported on a per-logical-channel basis (Gerkis teaches to process the data flows in a per-logical-channel basis in paragraphs 0071-0072 such that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the measurement reports in ZTE would have been on a per-logical-channel basis) ; and 
determine, based on the radio link quality information, whether to activate data duplication (DD) for transmissions to the UE (ZTE , CU makes the final decision on duplication activation based on the measurement reports in Observation 3, page 1) .

12. The one or more network nodes of claim 11, wherein the radio link quality information comprises and the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on any one or more of: 
a Signal to Noise Ratio (SNR) for a link between the UE and the respective DU; 
a Channel Quality Indicator (CQI) for a link between the UE and the respective DU; 
a Reference Signal Received Power (RSRP) for a link between the UE and the respective DU; 
a Reference Signal Received Quality (RSRQ) for a link between the UE and the respective DU; and 
an average Receive Signal Strength Indicator (RSSI) for a link between the UE and the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)).

16. The one or more network nodes of claim 11, wherein the radio link quality information comprises hybrid automatic-repeat-request (HARQ) information and/or retransmission information for the respective DU, and the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on the HARQ information and/or retransmission information for the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1)).

18. The one or more network nodes of claim 11, wherein the radio link quality information comprises packet loss information for the respective DU, and the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on the packet loss information for the respective DU (ZTE, measurement reports include radio link quality information such as CQI feedback, HARQ ACK/NACK ratios and RLC status reports (paragraph after Observation 2 on page 1), where the ACK/NACK ratios provide packet loss information since a NACK indicates a lost packet).

20. The one or more network nodes of claim 11, wherein the processing circuitry is configured to activate DD for transmissions to the UE via the two or more DUs, by sending one or more configuration messages to the UE to indicate that DD is active (ZTE, DU sends MAC CE to inform UE of duplication activation in step3 on page 2).

Claims 4, 5, 7, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE R3-174408 and Gerkis US 2018/0310316 A1 as applied to claims above, and further in view of Samsung R2-1703731 (‘Packet Duplication Operations’, April 3-7, 2017).
ZTE teaches the DUs providing the measurements reports (i.e. radio link quality information), but do not specifically teach the reports including load/congestion information or latency/packet age information.  In the same field of packet duplication, Samsung specifically teaches to based packet duplication on channel occupancy (i.e. load/congestion) in item 4) on page 2 and on latency/traffic characteristics in Observation 1 and the following paragraph on page 2.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt load/congestion information and latency/packet age information in the measurement reports in ZTE for the reason that Samsung explicitly teaches to based the packet duplication on these information.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
4. The method of claim 1, wherein the radio link quality information comprises load and/or congestion information for the respective DU, and the determining is based on the load and/or congestion information (Obvious since Samsung R2-1703731 teaches basing packet duplication on channel occupancy (i.e. load/congestion) on item 4) on page 2).

5. The method of claim 3, wherein said determining is based on an evaluation of load and/or congestion information for all of the two or more DUs (Obvious since Samsung R2-1703731 teaches basing packet duplication on channel occupancy (i.e. load/congestion) on item 4) on page 2).

7. The method of claim 1, wherein the radio link quality information comprises latency and/or packet age information for the respective DU, and the determining is based on the latency and/or packet age information for the respective DU (Obvious since Samsung R2-1703731 teaches basing packet duplication on latency/traffic characteristics in Observation 1 and the following paragraph on page 2).

14. The one or more network nodes of claim 11, wherein the radio link quality information comprises load and/or congestion information for the respective DU, and the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on the load and/or congestion information (Obvious since Samsung R2-1703731 teaches basing packet duplication on channel occupancy (i.e. load/congestion) on item 4) on page 2).

15. The one or more network nodes of claim 11, wherein the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on an evaluation of load and/or congestion information for all of the two or more DUs (Obvious since Samsung R2-1703731 teaches basing packet duplication on channel occupancy (i.e. load/congestion) on item 4) on page 2).

17. The one or more network nodes of claim 11, wherein the radio link quality information comprises latency and/or packet age information for the respective DU, and the processing circuitry is configured to determine whether to activate DD for transmissions to the UE based on the latency and/or packet age information for the respective DU (Obvious since Samsung R2-1703731 teaches basing packet duplication on latency/traffic characteristics in Observation 1 and the following paragraph on page 2).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE R3-174408 and Gerkis US 2018/0310316 A1 as applied to claims above, and further in view of 3GPP TS 38.470 v15.0.0 (2018-01).
ZTE does not teach communicating the measurement report via in-band signaling in one or more user-plane data frames.  However,  ZTE does teach to transmit the Channel Quality Report from DU to CU over F1 interface, where the F1 interface includes F1-U (Proposals 2 and 4 on page 3).  TS 38.470 teaches that the F1-U functions include transfer of user data between gNB-CU and gNB-DU (section 5.3.1 on page 8), where F1 is a user plane protocol (section 7.2 on pages 9/10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to transmit the Channel Quality Report from the DU to CU in ZTE using the F1-U user plane protocol as suggested by ZTE and taught by TS 38.470.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
9. The method of claim 1, wherein the radio link quality information is received via in-band signaling in one or more user-plane data frames (Obvious since TS 38.470 teaches providing the user data between the CU and DU over the F1-U interface which is a user plane protocol in sections 5.3.1 on page 8 and section 7.2 on pages 9/10).

19. The one or more network nodes of claim 11, wherein the radio link quality information is received via in-band signaling in one or more user-plane data frames (Obvious since TS 38.470 teaches providing the user data between the CU and DU over the F1-U interface which is a user plane protocol in sections 5.3.1 on page 8 and section 7.2 on pages 9/10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        July 13, 2022